—Appeal by the defendant from a judgment of the County Court, Suffolk County (Pitts, J.), rendered December 3, 1999, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*496The defendant’s present challenges to various remarks made by the prosecutor on summation are unpreserved for appellate review {see, CPL 470.05 [2]). In any event, the challenged comments “were either within the bounds of permissible rhetorical comment afforded counsel, during summation, responsive to the defendant’s summation, constituted fair comment on the evidence, or related to matters which were fairly inferable from the evidence” (People v Turner, 214 AD2d 594).
The defendant’s contention that the People failed to prove his guilt by legally sufficient evidence is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of robbery in the first degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
A review of the record demonstrates that the defendant was not deprived of his right to the effective assistance of counsel (see, People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions are either waived (cf, People v Molina, 241 AD2d 329), unpreserved for appellate review (see, CPL 470.05 [2]), or without merit. Ritter, J. P., Feuerstein, Townes and Prudenti, JJ., concur.